DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1-7) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The claim language (dated 01 November 2019) distinguishes the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A pattern changing sheet having a display pattern as a gradation pattern to be observed from a viewpoint of a viewer, the display pattern progressing at a predetermined speed scale-factor of movement of the viewpoint, the pattern changing sheet comprising:
an optical element layer including optical elements at least in number corresponding to one wavelength of the pattern changing sheet, the optical elements 
a pattern layer disposed on a rear face of the light-transmitting part of the disposed optical elements to be opposed to the optical elements, the pattern layer having a gradation pattern having pixels assigned at positions on the rear face of the light-transmitting part so as to allow the viewer to view the pixels in the plurality of directions from the viewpoint to the optical elements, wherein the optical element layer and the pattern layer have a planar shape;
the pixels each have a linear shape in a direction intersecting with the disposing direction; and
the display pattern of the one wavelength is expressed
based on the pixels in each optical element, each pixel being assigned to a corresponding direction of the plurality of directions, the number of the pixels in the gradation pattern being set at a predetermined number so that, as the viewpoint moves while sequentially changing into an adjacent direction of the plurality of directions, the display pattern at the predetermined speed scale is configured to progress repeatedly a number of times corresponding to the plurality of directions so as to progress by the one wavelength.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625